— Motion granted and appellants’ time to perfect appeal extended to January 15, 1988; cross motion for extension of time to perfect cross appeal granted and briefs are to be filed and served within 30 days of service of the main brief. Memorandum: In granting an extension of time, we note that the issue of indemnity should not further delay the perfection of this appeal. The appeal should be perfected expeditiously whether or not that issue is resolved. Present— Dillon, P. J., Doerr, Green, Balio and Davis, JJ.